                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:12-CR-00239-GCM-DCK
 UNITED STATES,

                 Plaintiff,

    v.                                                            ORDER

 STEVEN JONES,

                 Defendant.


         THIS MATTER is before the Court pursuant to the Order of the United States Court of

Appeals for the Fourth Circuit (ECF Doc. 1339), which, in light of the appellant’s death, dismissed

the subject appeal as moot and remanded the case to this court with instructions to vacate

appellant’s conviction and sentence, including the order of restitution; order repayment of any

monies paid as a consequence of appellant’s conviction; and dismiss all indictments related to

appellant’s underlying conviction.

         IT IS THEREFORE ORDERED that:

         1. Appellant’s conviction and sentence, including the order of restitution, are

            VACATED;

         2. Any monies paid by appellant as a consequence of appellant’s conviction shall be

            repaid forthwith; and

         3. All indictments related to appellant’s underlying conviction are DISMISSED.

         SO ORDERED.                          Signed: March 25, 2021




     Case 3:12-cr-00239-GCM-DCK Document 1343 Filed 03/25/21 Page 1 of 1
